EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this eighth day of
January 2009, by and between MedaSorb Technologies Corporation and its
wholly-owned subsidiary CytoSorbents Inc., (collectively, the “Company”), and
Phillip P. Chan (“Employee”).


The Company wishes to employ Employee as Interim Chief Executive Officer upon
the terms and conditions set forth in this Agreement and Employee is willing to
accept employment subject to the terms and conditions set forth below.
Accordingly, the parties, intending to be legally bound, agree as follows:


1. Employment and Term


1.1 Employment. Subject to the terms and conditions hereof, the Company hereby
employs Employee during the term of employment set forth in Section 1.2 to serve
as Interim Chief Executive Officer of the Company and perform such services and
duties as are normally and customarily associated with such position as well as
such other associated duties as the Board of Directors shall reasonably
determine. Employee hereby accepts such employment and agrees to devote
sufficient time, attention and energies during regular business hours to
effectively perform his duties and obligations hereunder.


1.2 Term. The term of employment of Employee under this Agreement shall commence
January 1, 2009 and expiring on December 31, 2009 (the “Term”) subject to the
provisions for early termination set forth herein and subject to renewal based
on approval by the Board of Directors.


2. Compensation. In consideration of the services to be rendered hereunder, the
Company hereby agrees to pay Employee an initial annual base compensation of
$216,351 payable in equal semimonthly installments in accordance with the usual
practice of the Company which base compensation shall be subject to semi-annual
review (but his compensation may not be reduced from his then current
compensation) by the Compensation Committee.


As of the date hereof, the Company agrees to grant Employee a 10-year option
grant to purchase 2,503,858 shares of common stock with an exercise price equal
to the daily volume weighted average closing price of the Common Stock for the
five (5) trading days immediately prior to the date hereof or $0.084 per share.
(the “Options”).  Fifty percent (50%) of the Options shall fully vest upon the
signing of this agreement. The remaining fifty percent (50%) of the Options,
shall vest at the discretion of the compensation committee based on criteria
including (but not limited to) success relative to (i) a timely completion of
the sepsis trial, (ii) raising capital for the company, (iii) partnering and
business development. In no event, however, shall the vesting of all of the
Options occur later than January 1, 2010. The Options shall adjust on the same
basis as all other Unit holders to account for any stock split, stock dividend,
combination or recapitalization.


 
 

--------------------------------------------------------------------------------

 
3. Benefits.


3.1 Participation in Plans. During the term hereof, Employee shall be entitled
to participate on the same terms as afforded other executive officers in any
group insurance, hospitalization, medical, dental, health and accident,
disability or similar plan or program of the Company now existing or established
hereafter to the extent that he is eligible under the general provisions
thereof; provided that in no case shall the benefits be reduced or less than
that granted, awarded or provided to Employee on the date hereof.


3.2 Reasonable Business Expenses. Employee shall be allowed reimbursement for
reasonable business expenses in connection with the performance of his duties
hereunder upon presentation by Employee of the details of, vouchers for, such
expenses, including tourist class commercial air travel, and Employee shall be
furnished reasonable office space, computing resources, assistance and
facilities.


3.3 Vacation. Employee shall be entitled to a vacation (without deduction of
salary or other compensation) for the period as is in conformity with the
Company’s policy regarding vacations for management employees (but in no event
less than three weeks per year).


3.4 Bonuses. Employee may receive such discretionary bonuses as the Board of
Directors, in its sole discretion and from time to time, deem appropriate. Any
future option grants that the Board may award as a bonus will be in addition to
the Options granted in Section 2 above.


 Early Termination of Employment


4.1 Termination for Justifiable Cause. In addition to termination pursuant to
Section 1.2, the Company, by written notice to Employee authorized by a majority
of Directors other than Employee, may terminate Employee’s employment for
“justifiable cause”, which shall mean any of the following events: (a)
adjudication by a court of competent jurisdiction that Employee has committed an
act of fraud or dishonesty resulting or intended to result, directly or
indirectly, in personal enrichment at the expense of the Company; (b) an
indictment of a felony (other than a motor vehicle related matter) involving
moral turpitude; (c) repeated failure or refusal by Employee to follow written
policies and directions reasonably established by the Board of Directors that go
uncorrected for a period of thirty (30) consecutive days after written notice
has been provided to Employee; or (d) persistent willful failure by Employee to
fulfill his duties hereunder that goes uncorrected for a period of thirty (30)
consecutive days after written notice has been provided Employee. In the event
of 4.1 (c) and 4.1 (d), Employee will be receive 15 calendar days of notice,
after which his employment will be terminated.
 
 
2

--------------------------------------------------------------------------------

 
4.2 In the event that the Board of Directors reasonably determines that the
Employee has committed a felony (other than a motor vehicle related matter), a
material act of fraud or other willful tort against the Company, it shall have
the right to suspend Employee from his position and duties hereunder without
compensation until such time as either the action is dropped or no longer
pursued or a final adjudication of Employee’s actions is made by a court
(whether civil or criminal as appropriate) of competent jurisdiction. Should
said adjudication find Employee innocent (or not at fault) or the action is
dropped or no longer pursued, the Company shall promptly pay him all unpaid back
salary together with interest on said amount (at the average consumer loan rate
published by Citibank, N.A., during the suspension period) and, if said final
adjudication is rendered or action dropped or no longer pursued within 12 months
of Employee’s suspension, he may, at his option, be reinstated to his position
and this Agreement continued as if never interrupted.


4.3 Permanent Disability of Employee. The Company shall have the right to
terminate Employee’s employment hereunder if the Board of Directors shall in
good faith and on the basis of reasonable medical evidence determine that
Employee, by reason of physical or mental disability, has been unable to perform
the services required of him hereunder for more than 120 consecutive days or an
aggregate of 180 calendar days during any 12-month period. Such termination
shall be effective as of the last day of the month following the month in which
the Company shall have given notice to Employee of its intention to terminate
pursuant to this paragraph. Company paid Disability Benefits will be activated
90 days after termination.


4.4 Compensation Upon Early Termination.


(a) In the event of termination of this Agreement for “justifiable cause” as
described in Section 4.1, or pursuant to Section 1.2 hereof, Employee shall be
entitled to the compensation earned by him before the effective date of
termination, as provided for in this Agreement, computed pro rata up to and
including that date, in lieu of salary and other benefits under this Agreement.


(b) If Employee dies prior to the expiration of the term of this Agreement, the
Company shall continue Employee’s compensation and coverage of Employee’s direct
dependents (if any and if they are eligible) under all plans or programs of the
types listed in Section 3.1 for a period of 120 days, provided, however, that no
such benefits shall continue past the end of the term of this Agreement.


(c) Upon a Change of Control or upon Employee’s termination for “Good Reason” as
defined below, Employee shall then be entitled to receive, in lieu of salary and
other benefits under this Agreement, (i) an amount equal to 4 weeks of his
then-current base salary, payable in equal semi-monthly payments in arrears
without interest for a period of 1 month (ii) continued coverage under all plans
or programs of the types listed in Section 3.1 until the sooner of 6 months or
one (1) month after Employee becomes otherwise employed and eligible for other
comparable coverage, and (iii) all other benefits provided to Employee under
this Agreement for a period of thirty (30) days.


 
3

--------------------------------------------------------------------------------

 
4.5 In the event Employee is terminated for any reason other than for
“justifiable cause” as defined in Section 4.1 hereof, death, disability or
voluntary termination (unless the Company and Employee mutually agree to such
voluntary termination), then all unexercised options granted to Employee under
the Company’s option plan (including without limitation the Options granted
pursuant to Section 2(b) hereof) shall be deemed fully vested and exercisable
immediately upon Employee’s termination. The foregoing benefit shall be in
addition to, and not in lieu of, any similar benefit that may be contained in
any other agreement between the Company and Employee.


4.6 (a) Upon the occurrence of a Change of Control of the Company or Employee
terminates for Good Reason pursuant to Section 4.6(d)(i), all options granted to
Employee under the Company option plan and the Options granted to Employee
pursuant to Section 2(b) hereof shall be automatically fully vested and
exercisable immediately upon a Change of Control.


(b) For purposes of this Agreement, “Change of Control” shall be deemed to have
occurred if, during the term of this agreement:


(i) the beneficial ownership of at least 50% of the Company’s voting securities
or all or substantially all of the assets of the Company shall have been
acquired, directly or indirectly by a single person or a group of affiliated
persons, other that the Employee or a group in which the Employee is a member,
in any transaction or series of transactions or


(ii) as the result of or in connection with any cash tender offer, exchange
offer, sale of assets, merger, consolidation or other business combination of
the Company with another corporation or entity the new Board of Managers is
comprised of a majority of Managers chosen or elected by the members of the
new/combined entity who were not members of the Company before such cash tender
offer, exchange offer, sale of assets, merger, consolidation or other business
combination of the Company with another corporation or entity


(c) For purposes of this Agreement, the date of Change of Control shall mean the
earlier to occur of:


(i) the first date on which a single person or group of affiliated persons
acquires the beneficial ownership of 50% or more of the Company’s voting
securities or all or substantially all of the Company’s assets in any
transaction or series of transactions; or


 
4

--------------------------------------------------------------------------------

 
(ii) the date on which a cash tender offer, exchange offer, sale of assets,
merger, consolidation other business combination resulting in the change in the
Board of Directors contemplated by Section 4.5 hereof is consummated.


(d) For purposes of this Agreement, the term “Good Reason” shall mean the
assignment of an Employee of any duties that are not in the same corporate
capacity or area of operations or are not of the same general nature as
Employee’s duties with Company without the Employee’s written consent.


4.6 In the event that Employee is terminated prior to the end of this Agreement,
and such early termination is not due to Section 4.1a or 4.1b above, then
Employee shall be entitled to four (4) weeks paid salary and all other
compensation due him during those four (4) weeks following notification of early
termination as severance.


5. Confidentiality and Non-Competition.


5.1 (i) Confidentiality. During the term of employment under this Agreement,
Employee will have access to and become acquainted with various confidential
information including without limitation, trade secrets, customer relationships,
formulas, devices, inventions, processes, know-how, financial information and
other compilations of information, records, and specifications, which are owned
by the Company. Employee shall not disclose any of the Company’s confidential
information, directly or indirectly, or use them in any way, either during the
term of this Agreement or at any time thereafter, except as required in the
course of his employment for the Company. All files, records, documents,
drawings, specifications, equipment and similar items relating to the business
of the Company, whether prepared by Employee or otherwise coming into his
possession, shall remain the exclusive property of the Company and shall not be
removed from the premises of the Company under any circumstances whatsoever
without the prior written consent of the Company, and if removed shall be
immediately returned to the Company upon any termination of his employment and
no copies thereof shall be kept by Employee, provided, however, that Employee
shall be entitled to retain documents reasonably related to his interest as a
shareholder.


(ii) Inventions and Shop Right. Every invention, discovery or improvement made
or conceived by Employee related to the business of the Company during his
employment by the Company whenever and wherever made or conceived, and whether
or not during business hours, of any product, article, appliance, tool, device,
formula, process, machinery or pattern similar to, or which constitutes an
improvement, on those heretofore, now or at any time during this employment,
manufactured or used by the Company in connection with the manufacture or
process of any product heretofore or now or hereafter manufactured by the
Company, or of any product which shall or could reasonably be manufactured in
the reasonable expansion of the Company’s business, shall be and continue remain
the Company’s exclusive property, without any added compensation or any
reimbursement for expenses to Employee, and upon the conception of any and every
such invention, discovery or improvement and without waiting to perfect or
complete it, Employee promises and agrees that he will immediately disclose it
to the Company and to no one else and thenceforth will treat it as the property
and secret of the Company. Employee will also execute any instruments requested
from time to time by the Company to vest in it complete title and ownership to
such invention, discovery or improvement and will, at the request of the
Company, do such acts and execute such instruments as the Company may require
but at the Company’s expense to obtain Letters Patent in the United States and
foreign countries, for such invention, discovery or improvement and for the
purpose of vesting title thereto in the Company, all without any reimbursement
for expenses or otherwise and without any additional compensation of any kind to
Employee.


 
5

--------------------------------------------------------------------------------

 
5.2 Non-Competition. In the event of a termination of this Agreement for any
reason, Employee shall be prohibited for a period of one (1) year from the
effective date of this separation from engaging in any business in competition
with that of the Company in those states within the United States and those
countries outside the United States in which the Company at the time of
Employee’s separation has conducted business or where Company has written a
reasonable plan to conduct business in the next 12 months or directly or
indirectly advising or consulting to or otherwise performing services for or
providing assistance to any person, firm, corporation, or other entity engaged
in such competitive business, provided, however, nothing herein contained shall
be construed as (a) preventing Employee from investing his personal assets in
any businesses which do not compete directly or indirectly with the Company,
provided such investment or investments do not require any services on his part
in the operation of the affairs of the entity in which such investment is made
and in which his participation is solely that of an investor, (b) preventing
Employee from purchasing securities in any corporation whose securities are
regularly traded, if such purchases shall not result in his owning, at any time,
beneficially more than 3% of equity securities such corporation engaged in a
business which is competitive, directly or indirectly, to that of the Company,
(c) preventing Employee from engaging in any activities, if he receives the
prior authorization of the Managers. Notwithstanding anything herein to the
contrary this Section 5.2 shall not be effective in the event Employee has been
discharged for any reason other than “justifiable cause” or voluntarily leaves
the employment of the Company with the mutual agreement of the Company.


5.3 Subsequent to the termination of this Agreement, Employee will not for a
period of one (1) year materially interfere with or disrupt the Company’s
business relationship with its customers or suppliers or employ any person who
was employed with the Company at any time during the 6 months prior to
Employee’s termination, or for a period of three (3) years, directly or
indirectly solicit any of the employees to leave the employ of the Company.


 
6

--------------------------------------------------------------------------------

 
6. Notices. All notices under this Agreement shall be in writing and shall be
deemed effective when delivered in person (in the Company’s case, to its
Secretary) or forty eight (48) hours after deposit thereof in the U.S. mail,
postage prepaid, addressed to Employee, at last known address as carried in the
records of the Company, or to the Company, at the corporate headquarters, to the
attention of the Secretary, or to such other address as the party to be notified
may specify by notice to the other party.


7. Assigns and Successors. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company and the rights and obligations of Employee shall move
to the benefit of and shall be binding on Employee and his legal representatives
or heirs. This agreement constitutes a personal service agreement and Employee’s
obligations hereunder may not be transferred or assigned by Employee.


8. Amendment Waiver. This Agreement may be amended, and any right or claim
hereunder waived, only by a written instrument signed by both Employee and the
Company, following authorization by a majority of the Board of Directors.
Nothing in this Agreement, express or implied, is intended to confer upon any
third person any rights or remedies under or by reason of this Agreement. No
amendment or waiver of this Agreement requires the consent of any individual,
partnership, corporation or other entity not a party of this Agreement.


9. Injunction.


(a) Should Employee at any time violate or threaten to violate any of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Employee from doing or continuing to do or performing any such acts
and Employee hereby consents to the issuance of such an injunction.


(b) In the event that a proceeding is bought in equity to enforce the provisions
of this paragraph, Employee shall not urge as a defense that there is an
adequate remedy at law, nor shall the Company be prevented from seeking any
other remedies which may be available.


(c) The existence of a claim or cause of action by the Company against Employee,
or by Employee against the Company, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the endorsement by the Company of
the foregoing restrictive covenants but shall be litigated separately.


(d) The provisions of this Section 9 shall survive termination of this
Agreement.


10. Governing Law and Jurisdiction. This Agreement in its interpretation and
application and enforcement shall be governed by the law of the State of New
Jersey without application of its conflict of laws provisions, and any legal
action commenced by either party seeking interpretation, application and/or
enforcement of this Agreement shall be brought only in the State of New Jersey
of federal court sitting in Princeton, NJ.


 
7

--------------------------------------------------------------------------------

 
11. Prior Agreements. This Agreement supercedes and replaces any and all prior
agreements between the parties as to its subject matter.


12. Construction. Paragraph headings are for convenience only and shall not be
considered a part of the terms and provisions of this Agreement.




13. Effective Date. The effective date of this Agreement shall be January 1,
2009.




IN WITNESS WHEREOF, the parties have executed this Agreement.




MedaSorb Technologies Corporations  EMPLOYEE
And Cytosorbents, Inc.




By:
         
Al Kraus – Chairman of the Board
 
Phillip P. Chan
 

 
 
8

--------------------------------------------------------------------------------

 